—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered September 15, 1992, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that his confession should be suppressed as the product of an unlawful arrest. Once the police were told by identified citizens that they saw the defendant commit a crime, they had probable cause to arrest the defendant (see, People v Butler, 201 AD2d 662; People v Pagan, 184 AD2d 738). Therefore, the statements the defendant made after being given his Miranda warnings following his lawful arrest were admissible.
We further find that there is no merit to the defendant’s contention that the complainant’s in-court identification of the defendant should have been suppressed. Even if we were to accept the defendant’s claim regarding the photographic identification, upon review of the hearing minutes we would agree with the hearing court that there was an independent source for the victim’s in-court identification (see, People v Hyatt, 162 AD2d 713; People v Dixon, 158 AD2d 467; People v Rosario, 155 AD2d 563; People v Androvett, 135 AD2d 640).
The defendant’s remaining contentions are either unpreserved for appellate review or are without merit. Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.